Appeal from an order of the Supreme Court at Special Term, entered July 13, 1946, in New York County, which granted a motion by plaintiff for a dismissal of the first counterclaim in defendant’s second amended answer, on the ground that it is insufficient in law.

Per Curiam.

The new matter pleaded in the counterclaim in the second amended answer has corrected the defects criticized by this court in the prior answer (Transatlantic Rapid System, Inc., v. Decoulos, 270 App. Div. 987). The defendant has now alleged an adequate consideration for the plaintiff’s promise to hold space available on the steamer as it might be required to meet the freight contracts which defendant undertook to solicit and procure.
*866The order dismissing the counterclaim should be reversed, with $20 costs and disbursements to the appellant, and the motion denied, with leave to the plaintiff to reply within ten days after service of order with notice of entry, on payment of said costs.
Martin, P. J., Townley, Glennon, Dore and Cohn, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied, with leave to the plaintiff to reply within ten days after service of the order, with notice of entry thereof, on payment of said costs.